Citation Nr: 1530744	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as due to diabetes mellitus (DM), type II.  

2.  Entitlement to service connection for a bladder disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, to include service in the Republic of Vietnam.  

In December 2012 the Board denied the Veteran's claims for service connection for a bladder disorder and HTN, to include as secondary to Agent Orange exposure.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a September 2013 Order the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to these claims was vacated, and they were remanded to the Board.  The Order called for the claim to be remanded in that the Board failed to consider evidence which supported the Veteran's claim for HTN and/or failed to weigh and assess the nature of any current condition, other than a bladder condition, that might account for the Veteran's urinary symptomatology.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


REMAND

Unfortunately, the claims must be remanded for additional development and compliance with the Board's June 2014 remand. 

With regard to the Veteran's claim of entitlement to service connection for hypertension, to include as due to exposure to herbicides and service-connected DM II, under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case  to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

As for the claim of entitlement to service connection for a bladder condition, the Veteran's representative has pointed out in the submitted VA Form 646, statement by an accredited representative, that the Board's June 2014 remand instructions stated that if the Veteran was diagnosed with a bladder/urinary disease or disorder, an opinion as to whether this diagnosed condition was causally or etiologically related to service, to include exposure to herbicide agents in service, was to be provided.  In the August 2014 examination report, the examiner diagnosed the Veteran with Benign Prostatic Hypertrophy (BPH). However, she did not provide an etiological opinion regarding this condition and its possible relationship to either service or presumed exposure to herbicides therein. Accordingly, there was not substantial compliance with the June 2014 remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (the Board errs when it fails to ensure compliance with the terms of a remand).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2014).

1.  The RO should obtain an opinion from an appropriate medical professional as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's benign prostatic hypertrophy  is related to his active service or to exposure to Agent Orange/herbicides in service.  The examiner should review the Veteran's file and indicate that such a review has taken place.


2.  The RO should then obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider  the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





